Citation Nr: 0824411	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture prior to December 4, 
2007.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture after December 4, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1979 to November 
1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the above claim.

A claim for non-service connected pension was deferred in a 
June 2004 rating action, but to date has not been 
adjudicated.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Prior to December 4, 2007, the veteran's residuals of a 
right ankle fracture were manifested by dorsiflexion of 20 
degrees, and plantar flexion of 40 degrees.

2.  From December 4, 2007, the veteran's right ankle range of 
motion is from 0 to 5 degrees of dorsiflexion and from 0 to 
40 degrees of flexion.  


CONCLUSIONS OF LAW

1.  Prior to December 4, 2007, the criteria for an initial 
rating in excess of 10 percent for residuals of a right ankle 
fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5271 
(2007).

2.  Since December 4, 2007, the criteria for a 20 percent, 
but not higher, rating for residuals of a right ankle 
fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in November 2003 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   The 
November 2003 letter, however, did not describe the 
particular rating criteria used in evaluating an ankle 
fracture or discuss what evidence was necessary with respect 
to the rating criteria.  Although the veteran has not raised 
any notice issues, the failure to provide complete, timely 
notice to the veteran raises a presumption of prejudice, 
which VA is required to rebut.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original November 2003 letter.  First, a February 2007 
letter notified him that disabilities are rated on the basis 
of diagnostic codes, and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  Additionally, the specific 
rating criteria for evaluating a right ankle fracture were 
provided to the veteran in the June 2006 statement of the 
case and the October 2007 supplemental statement of the case.  
Further, the veteran's statements reflect that he has actual 
knowledge of the evidence necessary for an increased rating 
for residuals of a right ankle fracture.  In his October 2006 
substantive appeal, the veteran reported worsening of pain in 
his right ankle, reporting that his ankle would give out on 
him, that his pain prohibited him from working full-time, and 
that he was occasionally needed a cane to walk.  These 
statements indicate that the veteran understood that any 
increased rating for residuals of an ankle fracture would be 
based on limitation of motion and use of the ankle.  
Accordingly, he demonstrated an understanding of the evidence 
of symptomatology necessary for a higher disability rating.  
As such, the Board finds that he had actual knowledge of the 
particular rating criteria used in evaluating his disability 
and of what evidence was necessary for an increased rating, 
and therefore was not prejudiced by any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records and provided him with two 
VA examinations.  There is no indication from the claims file 
that the veteran has sought VA treatment for his right ankle, 
and accordingly, no such records could be obtained.  The duty 
to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Increased Rating

The veteran was originally granted service connection for a 
status post fracture of the right ankle in a February 1992 
rating decision and was assigned a noncompensable evaluation, 
effective December 1, 1991, pursuant to 38 C.F.R. § 4.71a, DC 
5271.  In an October 1995 rating action, the rating for the 
veteran's status post fracture of the right ankle was 
increased to 10 percent, effective from December 1, 1991.  
The veteran submitted a claim for an increased rating in July 
2003, reporting that his disability was worse than it was 
currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. 
§§ 4.1, 4.2), but when, as here, service connection has been 
in effect for many years, the primary concern for the Board 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria. 

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, DC's 5271, which evaluates limitation of motion in 
the ankle.  Under this diagnostic code, moderate limitation 
of motion warrants a 10 percent rating, while marked 
limitation of motion warrants a 20 percent rating.  The 
schedule of ratings does not define the terms "slight," 
"moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  However, 
the Board notes that the average normal range of motion in 
the ankle is 0 to 20 degrees of ankle dorsiflexion and 0 to 
45 degrees of ankle plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran underwent a VA examination in September 2003, 
when he reported sharp ankle pain every other day that was 
precipitated by being on his feet for four hours and was 
resolved by taking Tylenol; he reported that pain was 4 out 
of 10 on a scale of 10.  The veteran further reported 
weakness, giving way, increased warmth at times, stiffness, 
fatigueability, and occasional swelling.  The examiner noted 
that there was no redness or locking, and that the veteran 
did not use a brace, cane, crutches, or shoe inserts.  The 
examiner reported that the veteran had dorsiflexion of 20 
degrees and plantar flexion of 40 degrees, with no pain with 
range of motion.  The examiner noted that although the 
veteran stated that there was pain with repetitive motion, 
his range of motion was the same, after repetitive motion.  
For comparison purposes, the examiner reported that the range 
of motion in the veteran's left ankle was the same as the 
right, with dorsiflexion of 20 degrees and plantar flexion of 
40 degrees, with no pain with range of motion.  The examiner 
noted that the veteran had no swelling, effusion, increased 
warmth, abnormal motion, guarding of motion, redness, 
instability, pain with resisted motion, weakness, or 
ankylosis of the right ankle; there was no change after 
repetitive motion.  The veteran did have tenderness on 
palpation over the posterior portion of the lateral 
malleolus.  The examiner diagnosed him with a history of a 
right ankle fracture.  

The veteran sought emergency room treatment for a tension 
headache in May 2004.  Included in his discharge papers was 
information regarding ankle rehabilitation exercises to help 
him restore normal joint motion and strength in his ankle 
joints; however, there was no diagnosis of an ankle 
condition. 

The veteran underwent a second VA examination in December 
2007, when he reported that his ankle had gotten 
progressively worse since onset and that although he had 
stopped taking any medication for the pain, he had started 
self-treatment by drinking alcohol.  The veteran reported 
that he occasionally used a cane for walking and was 
functionally limited to walking five to six blocks and 
standing four hours a day.  The veteran also reported that he 
had giving way, instability, pain, and weakness of the right 
ankle, as well as occasional periods of locking, severe 
weekly flare-ups, and tenderness.  The examiner noted that 
the veteran limped when walking, used a cane, and had normal 
weight bearing.  

The veteran's right ankle range of motion was 90 (the Board 
finds that this examiner is using 90 degrees as the 
"neutral" position instead of 0) to 5 degrees of 
dorsiflexion, with pain beginning at 5 degrees and no 
additional limitation of motion on repetitive use, and 90 to 
40 degrees of plantar flexion, with pain beginning at 10 
degrees and no additional limitation of motion on use.  While 
the veteran reported that ankle pain was worse with 
repetitive movements, the examiner noted that there was no 
evidence of fatigue, lack of endurance, weakness, or 
incoordination with repetitive movements, nor a change in the 
range of motion.  The examiner further noted that the veteran 
had no swelling, redness, warmth, instability, tendon 
abnormality, or angulation.  The examiner reported that the 
tenderness and pain reported was out of proportion to the 
amount of pressure applied to the ankle during the physical 
examination.  X-rays revealed a history of fracture, with no 
current fracture or dislocation, and normal joint spaces.  
The examiner diagnosed him with a healed right ankle fracture 
with no evidence of degenerative joint disease, reporting 
that the veteran had decreased mobility and pain that 
prevented him from doing chores, exercise, and sports, and 
moderately impacted his ability to travel, bath, dress, and 
groom.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for residuals of a right ankle 
fracture prior to December 4, 2007.  The applicable schedular 
rating criteria provide for a 10 percent rating for moderate 
limitation of motion of the ankle; a higher rating is not 
warranted unless there is marked limitation of motion of the 
ankle.  The evidence from the September 2003 VA examination 
shows that the veteran is almost completely within the 
average normal range of motion of the right ankle under VA 
standards, having dorsiflexion from 0 to 20 degrees, and 
plantar flexion from 0 to 40 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (as noted above, average normal range of motion in 
the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion).  Plantar flexion limited by 5 
degrees is not considered by the Board to constitute marked 
limitation of motion, and because this was the extent of the 
veteran's limitation prior to December 4, 2007, he is not 
entitled to a rating in excess of 10 percent for limitation 
of motion prior to that date.  Further, since there is no 
additional limitation of motion that is not compensated by 
the current 10 percent rating for this period, the veteran is 
not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and the Court's holding in DeLuca.  

However, at the time of the December 4, 2007 examination, the 
veteran's dorsiflexion was noted to be from 0 (the Board 
again notes that it has found that the examiner's use of 90 
is equivalent to 0) to 5 degrees, and giving the veteran the 
benefit of the doubt, the Board finds that since dorsiflexion 
is now shown to be limited by as much as 75 percent, the 
Board will assign the next and highest rating of 20 percent 
under Diagnostic Code 5271 for marked limitation of motion.  
Since the veteran is now in receipt of the highest rating for 
limitation of motion of the ankle, pain can not provide any 
basis for an even higher rating.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The Board has also considered whether the veteran is entitled 
to an increased disability rating for any period under other 
applicable codes.  Diagnostic codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalur joint, or tarsal joint 
such as to implicate DC 5270 or 5272.  In this regard, the 
Board highlights that the United States Court of Appeals for 
Veterans Claims (Court), citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, 
at least for VA compensation purposes, ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Similarly, the evidence of record is 
devoid of any evidence of malunion of the os cacis or 
astragalus, or of astragalectomy, and as such, an increased 
rating for any period under DC 5273 or 5274 is also not 
warranted.

Finally, separate ratings may be assigned for traumatic 
arthritis of the ankle joint under DC 5003.  However, the 
evidence of record, including x-rays, fails to reveal 
evidence of arthritis.  Thus, a separate rating is also not 
warranted for any period under DC 5003.

Accordingly, while the Board finds that the preponderance of 
the evidence is against entitlement to a higher schedular 
rating for residuals of a right ankle fracture prior to 
December 4, 2007, the Board finds that this disability is 
entitled to a 20 percent rating effective from December 4, 
2007.  



ORDER

Prior to December 4, 2007, a rating in excess of 10 percent 
for residuals of a right ankle fracture is denied.

Effective from December 4, 2007, a 20 percent, but not 
higher, rating for residuals of right ankle fracture is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


